Citation Nr: 0726788	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  02-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss due to 
concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to July 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the claim for 
additional development in November 2003 and again in November 
2005.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a current neurological disorder resulting in 
memory loss.

2.  The competent medical evidence does no demonstrate is no 
link between any current complaints of memory loss and a 
concussion or other injury in service or any event of service 
origin.

3. The record does not contain competent medical evidence 
showing continual symptoms of or treatment for memory loss 
between 1964 and the present.


CONCLUSION OF LAW

Memory loss due to concussion was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and to request that the veteran 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the veteran to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a), Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In August 2001, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran was responsible for submitting.  The letter explained 
that it was his responsibility to make sure the evidence 
necessary was received by VA.  The veteran was also informed 
of the elements of a service connection claim.  The letter, 
in essence, advised him to submit any evidence he might have 
in his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The veteran received additional 
notice regarding VA's responsibilities and his 
responsibilities in April 2003, May 2004, and February 2006.  
The February 2006 letter, which was sent prior to final 
adjudication of the claim, also informed the veteran that he 
should submit any evidence in his possession which pertains 
to the claim.  The veteran clearly understood he could submit 
evidence on his own behalf, as he submitted private medical 
records.  The Board finds that the August 2001 letter, 
advised the veteran of each element of notice described in 
Pelegrini.  Additionally, the veteran was provided with the 
complete provisions of the VCAA and the complete text to 
38 C.F.R. § 3.159, as revised to incorporate all provisions 
of the VCAA, in the March 2002 statement of the case.

In the May 2007 supplemental statement of the case, the 
veteran was provided with notice regarding the effective date 
and disability evaluations available when service connection 
is established for any claimed disability as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The notices provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because all 
notices were provided prior to the final adjudication of the 
claim in the May 2007 supplemental statement of the case, 
which explained that there was no evidence of a disability.  
These notices met both the law and the spirit of VCAA.  To 
the extent that the notices did not meet the requirements as 
to notice of the provisions of the VCAA, the veteran 
demonstrated actual knowledge of the information.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded a VA examination in 
June 2004 and an addendum to this examination report was 
obtained.  VA afforded the veteran an opportunity to submit 
any additional evidence and to identify any relevant 
evidence.  

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.   See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.
Service Connection for Memory Loss

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in service disease or injury.  See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran has not been diagnosed with a current neurological 
disorder resulting in memory loss.  In the June 2004 VA 
examination, the veteran was unable to remember three words 
after three minutes as a test of short-term memory.  However, 
the findings of a magnetic resonance imaging (MRI) report 
showed an essentially normal brain.  In a February 2006 
addendum to the June 2004 examination report, the examiner 
concluded that the neurological examination was normal and 
that there was no current neurological disorder to account 
for the veteran's complaints of memory impairment.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although the veteran certainly believes he has memory loss 
related to a neurological disorder, and has stated such, this 
statement is not supported by competent medical evidence.  
Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Regarding in service incurrence of memory loss, service 
medical records show the veteran was found unconscious in 
October 1960 and September 1961, was treated for a concussion 
following a boxing match in October 1962, was unconscious 
following a car accident in January 1964, and complained of 
headaches in May 1960 and August 1962.  No separation 
examination is available.  The records, including the 
veteran's own statements, establish that the veteran did not 
complain of or seek treatment for memory loss from 1964 until 
he filed his claim in May 2001.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  As the veteran does not contend he 
has had memory loss continually since service, and there is 
no medical evidence of memory loss, the Board finds that the 
record does not demonstrate that the veteran had memory loss 
continuously following service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).

In regards to a medical nexus, the VA examiner's addendum to 
the original opinion, dated February 2006, states that it is 
unlikely that the veteran's complaints of short-term memory 
loss are related to any event connected to the veteran's 
service.  The examiner explained that, even if the veteran 
did have current memory loss, although such was not shown on 
examination, the veteran's intellectual and physical 
achievements over the years since discharge make it unlikely 
any memory loss is related to an event connected to service.  
The only evidence that there is a relationship to service are 
the veteran's own statements.  While the veteran is qualified 
to testify as to his own symptoms, inasmuch as the veteran is 
offering his own medical opinion in relating current alleged 
memory loss to his service, the Board notes that the record 
does not indicate that the veteran has any medical expertise.  
Compare Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 
2007), with Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Given the VA examiner's thorough 
discussion of information contained in the claims file and 
his discussion of the MRI, the Board finds his opinion to be 
credible evidence unfavorable to the claim for service 
connection for memory loss due to a concussion in service.

In conclusion, the evidence of record fails to establish that 
memory loss was incurred in service or began within one year 
of discharge from active duty.  The record establishes that 
the veteran has not manifested memory loss continuously since 
service.  The veteran has no current diagnosis of memory loss 
or a neurological disorder which caused memory loss and 
therefore service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection for memory loss is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


